[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION de:  THE PLAINTIFF'S MOTION FOR MODIFICATION OF FINANCIAL ORDERS (115)
As part of the dissolution judgment, the defendant agreed and the court incorporated the provision
    "The Husband shall further maintain Blue Cross and C.M.S. insurance coverage, or equivalent type of coverages, for the benefit of said minor children."
The defendant moved to Florida in 1987. The defendant has taken out a policy in Florida which would cover 80% of incurred medical bills but the policy covers 60% of out of state medical expenses. The defendant had been paying the excess co-pay until earlier this year which cost $26.00 weekly to the doctor for the parties' son, Kenneth, 14, who has asthma, and $100.00 monthly for his medications.
There is an open file with support enforcement and the Florida court has revised the weekly support order and ordered the defendant to obtain medical insurance.
The plaintiff further testified that the defendant has remarried and has at least one child of this subsequent marriage.
The child support guidelines allow "(D) special needs of the children" and "(H) extraordinary unreimbursable medical expenses" as well as (G) needs of other dependents" to be considered when fixing a child support order. All of these elements are available for the Florida court's consideration.
The plaintiff's motion to the judgment is denied.
HARRIGAN, J. CT Page 10678